Examiner's Comment
Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,884,011 (Steinbrunner et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specification limitation of a wheel assembly comprising a sensor for measuring wheel movement; a frame member; an axle fixed to the frame member; a wheel rotatably mounted to the axle wherein the wheel comprises a wheel recess; a code ring located within the wheel recess for rotation with the wheel; a sensor device coupled to the frame member and located adjacent to the code ring; the sensor device senses movement of the code ring and generates an output signal indicative of the wheel movement; the frame member comprises opposing axle plates for supporting the axle where each of the opposing axle plates comprising a bore for receiving the axle; one of the opposing axle plates comprises a further bore extending through a
thickness of the one axle plate; the sensor device being coupled to the one axle plate; a portion of the sensor device extends at least partially through the further bore such that an outermost surface of the portion of the sensor device is flush with an inner surface of the one axle plate or recessed with respect to the inner surface of the one axle plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861